DETAILED ACTION
	This is the first action on the merits. Claims 1-23 are currently pending. Claims 6-12 and 17-23 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-12 and 17-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In fig. 11, reference number 809 is not mentioned in the specification. The examiner assumes that reference number 809 in fig. 11 is intended to read 1109 to match the specification.
In fig. 15, it appears that reference number 1514 is not mentioned in the specification. It is unclear what component reference number 1514 refers to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following minor informalities:
In paragraph [0045] line 2, paragraph [0086] line 7, paragraph [0108] line 10, paragraph [0116] line 3, paragraph [0117] line 5, paragraph [0144] line 3, and paragraph [0145] line 5, “positon” appears as if it should read “position” or equivalent.
In paragraph [0079], “compass bias 1109” and “compass bias estimate 1109” are not present in the drawings. The examiner assumes that reference number 809 in fig. 11 is meant to read 1109 to match the specification.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following minor informality: “the detected positon” in line 12 appears as if it should read “the detected position” or equivalent. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the x-axis magnetometer correction value and the y-axis magnetometer correction value" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 from which claim 16 depends does not introduce an x-axis magnetometer correction value or a y-axis magnetometer correction value, and it is unclear what would be required for a correction value to be characterized as "the x-axis magnetometer correction value and the y-axis magnetometer correction value" as recited in claim 16. Therefore, the scope of the claim is considered to be indeterminate, and claim 16 is rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Peasgood (US 2018/0024571 A1).

	Regarding claim 1, Peasgood discloses an unmanned aerial vehicle (In figs. 1 and 2, and starting in paragraphs [0021], Peasgood discloses a vehicle 125 implemented as a UAV) comprising:
one or more magnetometers, configured to detect a magnetic field and to output magnetometer data corresponding to a magnitude of the detected magnetic field (In paragraph [0021], Peasgood discloses that vehicle 125 includes sensor subsystem 150; in paragraph [0029], Peasgood discloses that sensors 150 may include a magnetic sensor or magnetic field sensor, such as a magnetometer, which is used to measure magnetic field strength, changes to the magnetic field strength, and the direction of the magnetic field at the current location of vehicle 125; see also paragraph [0043], where Peasgood discloses that a calibration process is implemented by vehicle 125 in order to calibrate one or more sensors 150, such as magnetic sensors);
a position sensor, configured to detect a position of the unmanned aerial vehicle relative to one or more reference points, and to output position sensor data representing the detected position (In paragraph [0029], Peasgood discloses that sensors 150 may also include position instruments such as GPS; the examiner understands that GPS detects a position of the UAV which must be inherently relative to one or more reference points (satellite(s)));
one or more processors (In paragraph [0026], Peasgood discloses that vehicle 125 includes internal hardware such as an operations controller or central computer or processor 155), configured to:
control the unmanned aerial vehicle to rotate about its z-axis (In fig. 5 and starting in paragraph [0043], Peasgood discloses a process 300 for calibrating one or more sensors 150, such as magnetic sensors, including for example a magnetometer; in paragraphs [0048-0049] and [0053], Peasgood discloses that at 306 and 308 the vehicle 125 initiates a hover mode for maintaining itself at a fixed hover position and initiates a calibration rotation sequence to rotate itself around an axis, and that the calibration rotation sequence may rotate the vehicle about the Z axis of the vehicle by 360 degrees or more, during which the magnetic sensor in the vehicle frame measures the earth's magnetic field in a number of different orientations, corresponding to the heading of the vehicle at the time when measurements are made);
receive magnetometer data comprising a plurality of z-axis directional measurements taken during the rotation about the z-axis (In paragraph [0053], Peasgood discloses that the calibration rotation sequence may rotate the vehicle about the Z axis of the vehicle by 360 degrees or more, during which the magnetic sensor in the vehicle frame measures the earth's magnetic field in a number of different orientations, corresponding to the heading of the vehicle at the time when measurements are made; in paragraph [0061], Peasgood discloses that in the case where the vehicle is not capable of rotating fully about all three axes or internally rotating its magnetometer, the Z axis magnetic sensor measures an approximately constant external field as it rotates about the global frame vertical axis (Z axis), and where the vehicle uses a model of the earth's magnetic field to predict the vertical field strength at the position on the earth where the calibration is taking place and computes the Z axis bias value by subtracting the measured sensor output from the model predicted value);
receive position sensor data and determine from at least the position sensor data a magnetic field inclination of the detected position (In paragraph [0029], Peasgood discloses that sensors 150 may also include position instruments such as GPS; in paragraph [0061], Peasgood discloses that in the case where the vehicle is not capable of rotating fully about all three axes or internally rotating its magnetometer, the Z axis magnetic sensor measures an approximately constant external field as it rotates about the global frame vertical axis (Z axis), and where the vehicle uses a model of the earth's magnetic field to predict the vertical field strength (Z-axis component of magnetic field inclination) at the position on the earth where the calibration is taking place (detected position) and computes the Z axis bias value by subtracting the measured sensor output from the model predicted value);
determine a z-axis magnetometer correction value as a difference between the received magnetometer data for the z-axis and the determined magnetic field inclination (In paragraph [0061], Peasgood discloses that in the case where the vehicle is not capable of rotating fully about all three axes or internally rotating its magnetometer, the Z axis magnetic sensor measures an approximately constant external field as it rotates about the global frame vertical axis (Z axis), and where the vehicle uses a model of the earth's magnetic field to predict the vertical field strength at the position on the earth where the calibration is taking place and computes the Z axis bias value by subtracting the measured sensor output (received magnetometer data for the z-axis) from the model predicted value (determined Z-axis component of magnetic field inclination)).

Regarding claim 2, Peasgood further discloses wherein the one or more processors are further configured to calibrate the magnetometer by the correction value (In paragraph [0061], Peasgood discloses that the Z axis bias value is computed by subtracting the measured sensor output from the model predicted value, where this computed bias value is then stored and subtracted from the future sensor output measurements to generate calibration-corrected magnetic field measurements of the Z axis sensor).

Regarding claim 3, Peasgood further discloses wherein the one or more processors are further configured to average the plurality of z-axis directional measurements to obtain an average magnitude of the detected magnetometer data for the z-axis (In paragraph [0058], Peasgood discloses that during the rotation process, the vehicle may take the average of a set or subset of measurements taken at equally-spaced times or headings), and wherein determining the z-axis magnetometer correction value as a difference between the received magnetometer data and the magnetic field inclination comprises comparing the averaged magnitude of the plurality of measurements to the magnetic field inclination (In paragraph [0061], Peasgood discloses that in the case where the vehicle is not capable of rotating fully about all three axes or internally rotating its magnetometer, the Z axis magnetic sensor measures an approximately constant external field as it rotates about the global frame vertical axis (Z axis), and where the vehicle uses a model of the earth's magnetic field to predict the vertical field strength at the position on the earth where the calibration is taking place and computes the Z axis bias value by subtracting the measured sensor output (received magnetometer data for the z-axis) from the model predicted value (determined Z-axis component of magnetic field inclination); the examiner understands that the measured sensor output may be taken as the average of a set or subset of measurements taken at equally-spaced times or headings as expressed above).

Regarding claim 4, Peasgood further discloses wherein the one or more processors are further configured to receive magnetometer data comprising a plurality of x-axis directional measurements and y-axis directional measurements taken during the rotation about the z-axis (In paragraph [0021], Peasgood discloses that vehicle 125 includes sensor subsystem 150; in paragraph [0029], Peasgood discloses that sensors 150 may include a magnetic sensor or magnetic field sensor, such as a magnetometer; see also paragraph [0043], where Peasgood discloses that the sensor may be a 3-axis sensor measuring along each of the Xu-Yu-Zu axes), and to determine from the received x-axis directional measurements and y-axis directional measurements an x-axis magnetometer correction value and a y-axis magnetometer correction value (In paragraphs [0066-0070], Peasgood discloses that calibration calculator 190 compares values for the earth's magnetic field to measurement values obtained during the rotation in the x and y axes (about the Z-axis) to determine a scale factor and uses measurements from magnetometer during rotation sequence to obtain maximum and minimum sensor readings for the rotation and takes an average of maximum and minimum to find bias offset, where the vehicle 125 automatically corrects calibration of the magnetic sensors using the calculated calibration parameters, including offset values for the bias factor and the scale factor (an x-axis magnetometer correction value and a y-axis magnetometer correction value)).

Regarding claim 13, Peasgood discloses a method of calibration (In fig. 5 and starting in paragraph [0043], Peasgood discloses a process 300 for calibrating one or more sensors 150, such as magnetic sensors, including for example a magnetometer) comprising
detecting a magnitude of a magnetic field relative to a y-axis of an unmanned aerial vehicle (In paragraph [0021], Peasgood discloses that vehicle 125 includes sensor subsystem 150; in paragraph [0029], Peasgood discloses that sensors 150 may include a magnetic sensor or magnetic field sensor, such as a magnetometer; see also paragraph [0043], where Peasgood discloses that the sensor may be a 3-axis sensor measuring along each of the Xu-Yu-Zu axes);
controlling the unmanned aerial vehicle to rotate about its z-axis (In fig. 5 and starting in paragraph [0043], Peasgood discloses a process 300 for calibrating one or more sensors 150, such as magnetic sensors, including for example a magnetometer; in paragraphs [0048-0049] and [0053], Peasgood discloses that at 306 and 308 the vehicle 125 initiates a hover mode for maintaining itself at a fixed hover position and initiates a calibration rotation sequence to rotate itself around an axis, and that the calibration rotation sequence may rotate the vehicle about the Z axis of the vehicle by 360 degrees or more, during which the magnetic sensor in the vehicle frame measures the earth's magnetic field in a number of different orientations, corresponding to the heading of the vehicle at the time when measurements are made);
determining a plurality of z-axis directional magnetic field measurements during the rotation about the z-axis (In paragraph [0053], Peasgood discloses that the calibration rotation sequence may rotate the vehicle about the Z axis of the vehicle by 360 degrees or more, during which the magnetic sensor in the vehicle frame measures the earth's magnetic field in a number of different orientations, corresponding to the heading of the vehicle at the time when measurements are made; in paragraph [0061], Peasgood discloses that in the case where the vehicle is not capable of rotating fully about all three axes or internally rotating its magnetometer, the Z axis magnetic sensor measures an approximately constant external field as it rotates about the global frame vertical axis (Z axis), and where the vehicle uses a model of the earth's magnetic field to predict the vertical field strength at the position on the earth where the calibration is taking place and computes the Z axis bias value by subtracting the measured sensor output from the model predicted value);
determining a position of the unmanned aerial vehicle relative to one or more reference points (In paragraph [0029], Peasgood discloses that sensors 150 may also include position instruments such as GPS; the examiner understands that GPS detects a position of the UAV which must be inherently relative to one or more reference points (satellite(s)));
determining a magnetic field inclination corresponding to the detected position (In paragraph [0029], Peasgood discloses that sensors 150 may also include position instruments such as GPS; in paragraph [0061], Peasgood discloses that in the case where the vehicle is not capable of rotating fully about all three axes or internally rotating its magnetometer, the Z axis magnetic sensor measures an approximately constant external field as it rotates about the global frame vertical axis (Z axis), and where the vehicle uses a model of the earth's magnetic field to predict the vertical field strength (Z-axis component of magnetic field inclination) at the position on the earth where the calibration is taking place (detected position) and computes the Z axis bias value by subtracting the measured sensor output from the model predicted value);
determining a z-axis correction value as a difference between the detected z-axis directional magnetic field measurements and the determined magnetic field inclination (In paragraph [0061], Peasgood discloses that in the case where the vehicle is not capable of rotating fully about all three axes or internally rotating its magnetometer, the Z axis magnetic sensor measures an approximately constant external field as it rotates about the global frame vertical axis (Z axis), and where the vehicle uses a model of the earth's magnetic field to predict the vertical field strength at the position on the earth where the calibration is taking place and computes the Z axis bias value by subtracting the measured sensor output (received magnetometer data for the z-axis) from the model predicted value (determined Z-axis component of magnetic field inclination)).

Regarding claim 14, Peasgood further discloses calibrating the magnetometer by the correction value (In paragraph [0061], Peasgood discloses that the Z axis bias value is computed by subtracting the measured sensor output from the model predicted value, where this computed bias value is then stored and subtracted from the future sensor output measurements to generate calibration-corrected magnetic field measurements of the Z axis sensor).

Regarding claim 15, Peasgood further discloses averaging the plurality of z-axis directional measurements to obtain an average magnitude of the z-axis directional magnetic field measurements (In paragraph [0058], Peasgood discloses that during the rotation process, the vehicle may take the average of a set or subset of measurements taken at equally-spaced times or headings); and wherein determining the z-axis magnetometer correction value comprises comparing an averaged magnitude of the plurality of measurements to the magnetic field inclination (In paragraph [0061], Peasgood discloses that in the case where the vehicle is not capable of rotating fully about all three axes or internally rotating its magnetometer, the Z axis magnetic sensor measures an approximately constant external field as it rotates about the global frame vertical axis (Z axis), and where the vehicle uses a model of the earth's magnetic field to predict the vertical field strength at the position on the earth where the calibration is taking place and computes the Z axis bias value by subtracting the measured sensor output (received magnetometer data for the z-axis) from the model predicted value (determined Z-axis component of magnetic field inclination); the examiner understands that the measured sensor output may be taken as the average of a set or subset of measurements taken at equally-spaced times or headings as expressed above).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diem (US 2018/0112980 A1) teaches magnetometer compass calibration for an aerial vehicle including the use of a magnetic inclination determined at the vehicle’s detected location.
Peng (US 2014/0032154 A1) teaches correcting the orientation of a magnetometer based on querying a geomagnetic inclination angle list according to the current position and correcting the orientation based on the deviation of the orientation based on the geomagnetic inclination angle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665